Case: 3:18-cv-00255-WHR-SLO Doc #: 27-1 Filed: 02/14/19 Page: 1 of 1 PAGE|D #: 398

IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION (DAYTON)
JAYCEE DEVELOPMENT, LLC,
Plaintiff, CASE NO. 311 8-CV-00255
v. JUDGE WALTER H. RICE
WILBERFORCE UNIVERSITY, et al.,

Defendants.

"./\/\./\./\_/\./\_/\_/VV\/

 

Q.RD_E_B
This matter comes before the Court on the parties’ Joint Motion to Stay Ruling on the
Third Episcopal District of the Aj$‘ican Methodist Episcopal Church ’s Motion to Dismiss
Pending Mediation. The Court finds the Motion to be well taken, and hereby STAYS ruling on
the Motion to Dismiss pending the outcome of mediation. On or before the expiration of the
stay, the parties shall file with the Court ajoint notice that informs the Court of their mediation
progress and requests a lifting of the stay, if necessary.

IT IS SO ORDERED.

Date: o?`-\$/~“"i M\/%@

JUDGE WALTER H. RICE

DMS/l |990086v. l

EXI'IIBIT A

